Per Curiam.

The charge is not vague or indefinite. The words “ your children,” “ his children,” apply to and embrace all the children of Daniel Gidney, with whom the defendant was conversing. The case of Foxcraft v. Lacy (Hob. 89.) is analogous, as to the effect and application of such expressions. In that case, it appears that a suit was pending against the plaintiff and 16 other persons, and a discourse being had concerning the suit, the defendant said these defendants helped to murder H. F., and it was adjudged that each of the 17 defendants was entitled to his separate action of slander. It might have been urged, as well in that case, as in this, that the words did not necessarily mean the plaintiff. In this case, the first count contains a colloquium concerning the plaintiff in particular, as well as the other children of Daniel Gidney, and the colloquium conclusively points the words, and designates the plaintiff as one of the children intended. A colloquium is sufficient to give application to words still more indefinite, such as one of the servants of I. S. is a thief; (4 Co. 17. b.) and if one count be good, it is sufficient on general demurrer to the whole declaration. (3 Caines' Rep. 89.)
The judgment below must be reversed.
Judgment reversed.
N. B. In the case of Gidney v. Cook, on the same pleadings, there was the same judgment.